Citation Nr: 0637734	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for radiculopathy of 
the right lower extremity.

2.  Entitlement to service connection for radiculopathy of 
the left lower extremity.


REPRESENTATION

Veteran represented by:   Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington [brokered from the Portland, Oregon RO].

Procedural history

The April 2003 rating decision, among other things, denied 
the veteran's May 2001 claim of entitlement to service 
connection for radiculopathy of the left and right lower 
extremities.  The veteran disagreed and filed a timely 
substantive appeal.

The veteran subsequently relocated to Missouri, and the case 
was transferred to the St. Louis RO in 2004.  The veteran and 
his wife presented testimony at a hearing before a Decision 
Review Officer in October 2004.  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.



REMAND

Factual Background

This case presents a somewhat complicated medical history.  
For this reason, the Board will present a brief factual 
background. 

The veteran's report of medical history, taken in conjunction 
with his enlistment physical examination in June 1960, 
included his statement that he had "something wrong with my 
back suffered from truck wreck going to guard camp  . . . 
Spent five weeks up there."  [The veteran may have been 
referring to Madigan Army Hospital in Tacoma, Washington.]  
Additionally, in a June 1963 claim the veteran stated:

When called to 2 weeks summer camp training in June 
1956 or 1957 (uncertain) with Army National Guard 
of Oregon, injured upper back when thrown against 
cab of truck enroute to training.

There are no further records in the veteran's claims folder 
of any National Guard service, and there are no medical 
records, military or private, of any injury the veteran may 
have sustained in 1956 or 1957.  

In 1961, during service, the veteran suffered back injuries 
as a result of an automobile accident.  The veteran's 
injuries at the time included a compression fracture at L2, 
and simple fractures to L1, L2 and L3.  Service connection 
has been granted for residuals of those fractures, as well as 
a neurogenic bladder associated therewith.  

A note in the veteran's service medical records states that 
x-rays taken at the time of the accident showed evidence of 
spina bifida, a congenital disease.  January 1984 medical 
records indicate that the veteran was diagnosed with a Pars 
Defect at L5-S1.  This condition was further noted in a 
December 1994 medical record, indicating that it lead to 
spondylolisthesis.  

In essence, the veteran's claim was denied because in 
February 2003, a VA physician's assistant opined that it was 
"more likely than not that the [veteran's] spondylolisthesis 
at L5-S1 with fusion at L4-5 and L5-S1, and resulting L5 
nerve root loss, were from the congenital abnormality of a 
pars defect over time, and not related to the simple 
transverse fractures at L1, L2, and L3." 

Reasons for remand

National Guard records

The record contains statements from the veteran that suggest 
that he was injured in a National Guard truck accident before 
entering active duty in 1960, and that he received treatment 
at the Madigan Army Hospital in Tacoma, Washington.  Any 
evidence pertaining to a back injury would clearly be 
relevant to the veteran's current claim.  

The Board believes that the veteran should be contacted and 
asked to clarify the specifics of that accident.  Any medical 
records pertaining thereto which are available should be 
obtained and associated with the veteran's VA claims folder.   

Medical opinion

As noted above, this case involves a complicated medical 
picture.  In light of the RO's denial, of particular interest 
is the role in which a congenital defect (or defects) may 
have played in the veteran's disability picture.  Congenital 
or developmental defects may not be service-connected because 
they are not considered injuries or disease under VA law and 
regulations.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  However, in claims involving congenital defects, 
service connection may be granted where a superimposed injury 
or disease occurs during, or as a result of, active service.  
See VAOPGCPREC 82-90 (July 18, 1990).


As noted above, the medical records indicate, and the VA 
examiner relied upon, the fact that the veteran had spina 
bifida and a pars defect, both congenital defects.  However, 
there is nothing in the medical evidence of record which 
provides the Board with a basis for rendering a decision as 
to whether the veteran's in-service injury aggravated his 
congenital defects and resulted in the current condition.  
This question is crucial to the Board's analysis of the claim 
and requires an answer by an appropriately qualified medical 
practitioner.  

The Board also is puzzled by the fact that service connection 
was granted for neurogenic bladder while being denied for 
radiculopathy of the lower extremities.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran in 
writing and seek specific information as 
to the Oregon National Guard unit to 
which he was assigned, as well as details 
regarding the motor vehicle accident that 
occurred in the summer of 1956 or 1957 
and any subsequent medical treatment.  

2.  After receiving the veteran's 
response, VBA should seek records of the 
veteran's service in the Oregon National 
Guard before he began active duty in June 
1960, to include records of any 
hospitalization at Madigan Army Hospital 
in 1957 or 1958.  Any service medical 
records so obtained should be associated 
with the veteran's VA claims folder.

3.  The veteran's claims folder should 
then be referred to a physician, who 
should, after review of the entire claims 
folder, provide an opinion as to the 
following questions:

(A)  Whether the veteran has a congenital 
defect, to include spina bifida or pars 
defect;

(B)  If a congenital defect exists, what 
impact, if any, the veteran's in-service 
injury (or injuries) had upon the normal 
progression of any such congenital 
defect;

(C)  If a congenital defect does not 
exist, whether the in-service injury (or 
injuries) caused or aggravated the 
claimed bilateral lower extremity 
radiculopathy;  

(D)  If  the in-service injury (or 
injuries) otherwise caused or aggravated 
the claimed bilateral lower extremity 
radiculopathy. 

Any appropriate physical examination, 
diagnostic testing and/or specialist 
consultations should be undertaken, if 
deemed to be necessary by the reviewing 
physician.  The report of the reviewing 
physician should be associated with the 
veteran's VA claims folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, 
VBA should then readjudicate the 
veteran's claims of entitlement to 
service connection for bilateral lower 
extremity radiculopathy.  If the benefits 
sought on appeal remain denied, VBA 
should provide the veteran and his 
representative with a supplemental 
statement of the case and should allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


